Third District Court of Appeal
                               State of Florida

                          Opinion filed June 9, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                                No. 3D21-43
                 Lower Tribunal Nos. 19-169 AP, 15-4337 CC
                            ________________


                       Jose Miguel Bravo, et al.,
                                 Appellants,

                                     vs.

                            Julio Rodriguez,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Law Offices of Aubrey Webb, P.A., and Aubrey Webb, for appellants.

     Egozi & Bennett, P.A., and Yanina Zilberman; Legal Services of
Greater Miami, Inc., and Jeffrey M. Hearne, for appellee.


Before EMAS, C.J., and LOGUE and SCALES, JJ.

     PER CURIAM.

     Affirmed.